
	
		II
		112th CONGRESS
		1st Session
		S. 1997
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 15, 2011
			Mr. Vitter (for himself,
			 Mr. Crapo, Mr.
			 Johanns, Mr. Toomey,
			 Mr. DeMint, Mr.
			 Paul, Mr. Risch,
			 Mr. Cornyn, and Mr. Lee) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Banking, Housing, and Urban Affairs
		
		A BILL
		To prohibit the Secretary of the Treasury
		  from providing extra support to the Federal Housing
		  Administration.
	
	
		1.Short titleThis Act may be cited as the
			 FHA Bailout Protection Act of
			 2011.
		2.Taxpayer protection at the FHA
			(a)Mutual Mortgage Insurance
			 FundSection 205 of the
			 National Housing Act (12 U.S.C. 1711) is amended by adding at the end the
			 following:
				
					(g)Taxpayer protection
						(1)In generalIn order to protect the taxpayers of the
				United States from financial responsibility for any obligations of the Mutual
				Mortgage Insurance Fund (referred to in this subsection as the
				Fund), the Secretary shall take all available actions and use
				all available methods authorized under law to ensure that, not later than 2
				years after the date of enactment of this subsection, the Fund attains the
				capital ratio required under subsection (f)(2) and to ensure that the Fund
				maintains a capital ratio that is not less than the capital ratio required
				under subsection (f)(2) thereafter, including—
							(A)the authority to increase insurance
				premiums charged under this title for mortgages that are obligations of the
				Fund;
							(B)the authority to establish more stringent
				underwriting standards for mortgages described in subparagraph (A); and
							(C)the authority to increase the amount of
				cash or its equivalent required to be paid on account of the property subject
				to a mortgage described in subparagraph (A).
							(2)Use of authority to prevent bailout of
				fundThe Secretary shall take
				the actions required under paragraph (3), if—
							(A)the Fund fails to—
								(i)attain a capital ratio of 2 percent on the
				date described in paragraph (1); or
								(ii)maintain such capital ratio after the date
				described in paragraph (1); or
								(B)the expected claims rate of the Fund as set
				forth in the quarterly independent actuarial study required under section
				202(a)(4) is 10.0 or higher.
							(3)Required actionsThe actions required under this paragraph
				are—
							(A)increasing the annual insurance premiums
				for mortgages that are obligations of the Fund to the maximum extent otherwise
				permitted under law, until the date on which the Fund achieves a capital ratio
				of 2 percent; and
							(B)until the date on which the Fund achieves a
				capital ratio of 2 percent, charging an additional risk-based annual insurance
				premium for mortgages that are obligations of the Fund having a loan-to-value
				ratio that is 95 percent or greater, in an amount that is—
								(i)proportionate to the risk the mortgages
				pose to the Fund; and
								(ii)consistent with the amount of insurance
				premiums charged by the private sector with respect to similar
				mortgages.
								.
			(b)Indemnification by mortgageesSection 202 of the National Housing Act (12
			 U.S.C. 1708) is amended by adding at the end the following:
				
					(i)Indemnification by mortgagees
						(1)In generalIf the Secretary determines that a mortgage
				executed by a mortgagee approved by the Secretary under the direct endorsement
				program or insured by a mortgagee pursuant to the delegation of authority under
				section 256 was not originated or underwritten in accordance with the
				requirements established by the Secretary, and the Secretary pays an insurance
				claim with respect to the mortgage within a reasonable period specified by the
				Secretary, the Secretary shall require the mortgagee approved by the Secretary
				under the direct endorsement program or the mortgagee delegated authority under
				section 256 to indemnify the Secretary for the loss.
						(2)Fraud or misrepresentationIf fraud or misrepresentation was involved
				in connection with the origination or underwriting, the Secretary shall require
				the mortgagee approved by the Secretary under the direct endorsement program or
				the mortgagee delegated authority under section 256 to indemnify the Secretary
				for the loss regardless of when an insurance claim is paid.
						(3)Requirements and proceduresThe Secretary shall issue regulations
				establishing appropriate requirements and procedures governing the
				indemnification of the Secretary by the mortgagee, including public reporting
				on—
							(A)the number of loans that—
								(i)were not originated or underwritten in
				accordance with the requirements established by the Secretary; and
								(ii)involved fraud or misrepresentation in
				connection with the origination or underwriting; and
								(B)the financial impact on the Mutual Mortgage
				Insurance Fund when indemnification is
				required.
							.
			(c)Early term delinquenciesSection 202(a) of the National Housing Act
			 (12 U.S.C. 1708(a)) is amended by adding at the end the following:
				
					(8)IndemnificationThe Secretary shall take any actions
				required to seek indemnification for any early term delinquency on a mortgage
				which—
						(A)is an obligation of the Mutual Mortgage
				Insurance Fund; and
						(B)at the time of origination of the mortgage
				was not in compliance with any provision, regulation, or other guideline
				established or promulgated pursuant to this title.
						(9)Programmatic review of
				delinquenciesThe Secretary
				shall establish and maintain a program—
						(A)to review the cause of each early term
				delinquency on a mortgage described under paragraph (8);
						(B)to require indemnification of any such
				early term delinquency that did not meet the guidelines and requirements set
				forth pursuant to this section prior to origination; and
						(C)to publicly report—
							(i)the results of all early term delinquencies
				reviewed under subparagraph (A); and
							(ii)if indemnification is required under
				subparagraph (B), the financial impact on the Mutual Mortgage Insurance Fund of
				the indemnification.
							(10)Definition of early term
				delinquencyFor purposes of
				this section, the term early term delinquency means any loan
				that becomes delinquent or that is in default within 24 months of the
				origination of such
				loan.
					.
			3.Annual actuarial study and quarterly
			 reports on Mutual Mortgage Insurance FundSection 202(a)(4) of the National Housing
			 Act (12 U.S.C. 1708(a)(4)) is amended—
			(1)in the heading, by striking
			 annual and inserting
			 quarterly;
			(2)in the first sentence, by striking
			 annually and inserting quarterly;
			(3)in the second sentence, by striking
			 such studies and inserting each study conducted under the
			 preceding sentence during the preceding year; and
			(4)by adding at the end the following:
			 Each report shall include a calculation of the claims rate for the Fund
			 for each of the 3 preceding quarters and the expected claims rate for the Fund
			 for each of the 3 subsequent quarters..
			4.Prohibition on taxpayer bailout of
			 FHASection 505(c) of the
			 Federal Credit Reform Act of 1990 (2 U.S.C. 661d(c)) is amended—
			(1)by striking The Secretary of the
			 Treasury shall borrow and inserting the following:
				
					(1)In generalExcept as provided in paragraph (2), the
				Secretary of the Treasury shall borrow
					;
				and
			(2)by adding at the end the following:
				
					(2)ExceptionThe Secretary of the Treasury may not enter
				into a transaction under this subsection with the Mutual Mortgage Insurance
				Fund established under section 202 of the National Housing Act (12 U.S.C.
				1708).
					.
			
